PER CURIAM.
Defendant, Bernard Kent, was charged by county attorney’s information with the crime of false drawing and uttering a check in violation of section 713.3, Code, 1966 in the amount of $63.53 payable to Hy Vee. He was at all times here involved represented by attorney F. M. Hol-steen.
At arraignment defendant was granted until May 15, 1969 to move or plead. On that date he entered a plea of not guilty. Trial was set for August 12. On July 18 defendant personally and by his attorney entered a plea of guilty to the crime charged. Time for sentence was fixed and on September 26, 1969, after being carefully questioned by the presiding judge, defendant was sentenced and committed to the Men’s Reformatory at Anamosa for a period not to exceed seven years.
On October 24, 1969 defendant by his attorney gave notice of appeal. Defendant and his attorney have signed and filed an application in this court asking this appeal be considered solely on the transcript of record filed by the District Court Clerk in compliance with Code section 793.6. The attorney general has approved this application. We have examined the record submitted under the provisions of Code section 793.18 and find no error. Hence the judgment is
Affirmed.